SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

26
KA 08-01801
PRESENT: SCUDDER, P.J., FAHEY, CARNI, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

WARREN S. BRASWELL, DEFENDANT-APPELLANT.


KRISTIN F. SPLAIN, CONFLICT DEFENDER, ROCHESTER (KELLEY PROVO OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL C. GREEN, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O’BRIEN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a resentence of the Supreme Court, Monroe County
(Joseph D. Valentino, J.), rendered June 24, 2008. Defendant was
resentenced upon his conviction of attempted burglary in the second
degree.

     It is hereby ORDERED that the resentence so appealed from is
unanimously affirmed.




Entered:   February 10, 2012                       Frances E. Cafarell
                                                   Clerk of the Court